ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Mersmer Construction Company                 )      ASBCA No. 60676
                                             )
Under Contract No. W91B4M-08-C-7304          )

APPEARANCE FOR THE APPELLANT:                       Mr. Sher Alam
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT William T. Wicks, JA
                                                     Trial Attorney

                               ORDER OF DISMISSAL

        By Order dated 18 July 2016, the Board requested that appellant provide a copy of
the claim it submitted to the contracting officer prior to the filing of this appeal. In
response, appellant indicated that it never submitted its claim to the government because
it had no contact information for the contracting officer. The government has provided
appellant with the contact information for the cognizant contracting officer. By Order
dated 1 August 2016, the Board informed the parties that it intended to dismiss this
appeal unless either party objected within 14 days of the date of the Order. The Board
has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

      Dated: 23 August 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60676, Appeal ofMersmer
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2